As the record is understood, counsel for the appellant is mistaken in his conclusion that bill of exception number eleven shows that no notice was given the accused of the filing of the sheriff's deed to W. S. Potter. The district attorney testified that the appellant Gardner had been served with notice that the certified copy of the deed from O. B. Hale, the sheriff, to W. S. Potter would be used on the trial. He testified further:
"I mailed it to Tom Gardner, addressed to him at Mexia, Texas; and I filed a copy of the notice with the District Clerk. * * * I have examined the papers in this case of the State of Texas v. G. T. Gardner. I looked among the papers in this case for a copy of that notice and it was not with the papers."
The witness then testified that on the 30th day of March he filed with the clerk of the District Court of the 77th Judicial District, in the case of the State of Texas v. G. T. Gardner a writing addressed to the said G. T. Gardner, reading in part as follows:
"You are hereby notified that we have this day filed among the papers in the above entitled and number cause, in said court, a certified copy of certain deed and transfers of vendors lien notes as follows:
"Deed from Burt J. Kaull et al., by Sheriff to Wm. S. Potter, dated August 1, 1922, and recorded in Book 104, page 348, of the Deed Records of Houston County, Texas." *Page 589 
In the testimony of the appellant (whom we understand is identical with Tom Gardner), we fail to perceive any denial that he received the notice to which reference is made above.
From bill of exception number eleven it appears that McCorkle in endeavoring to lay the predicate for the introduction of the deed showing title to W. S. Potter, identified a notice in the companion case of State v. Byers, which notice appears identical in its description of the instrument named therein with that hereinabove described. The bill shows that the court overruled the objection to the identification of the notice mentioned and that it was offered in evidence, but fails to show that it ever went to the jury, and nowhere in the bill have we perceived any statement that the notice to Gardner, as shown by the statement of facts, was not in fact mailed to him as declared by McCorkle in his testimony. We are unable to perceive the relevancy of the copy of the notice in the Byers' case; neither are we able to discern in what sense it could have been prejudicial to the accused in view of the testimony of McCorkle, Talley and Mrs. McElroy, as set out in the statement of facts. It may be added that it is shown by the appellant's own testimony and otherwise that he claimed title to the land through a deed purported to have been executed by W. S. Potter. In fact, as to the appellant and his codefendants the common source of title was W. S. Potter. The question in issue was whether the deed from Potter to Owen was executed by Potter or whether it was a forgery. Under it Gardner claimed title from Potter through Owen. If the appellant and his alleged confederates forged the deed from Potter to Owen under which they claimed the land in question, it would seem not essential to their guilt to show that Potter had a deed to the land. If the deed from him was forged, it was manifestly an effort to deprive him of such title as he possessed, whether he claimed by inheritance, by limitation or by pre-emption. In other words, a deed to him was not essential.
Request for leave to file second motion for rehearing is denied.
Denied. *Page 590